-Appeal from order denying plaintiff’s motion for leave to serve and file a demand for a trial by jury nunc pro tunc. Order reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, without costs. The denial of the motion was an improvident exercise of discretion. The situation herein comes clearly within New York Investors, Inc., V. Laurelton Homes, Inc. (236 App. Div. 712) and Bafkind v. Isaacs (264 App. Div. 742). Close, P. J., Hagarty, Carswell, Lewis and Aldrich, JJ., concur. [See post, p. 1001.]